             Case 1:18-cr-00162-PGG Document 57 Filed 02/25/20 Page 1 of 2



                           FREEMAN, NOOTER & GINSBERG
                                    ATTORNEYS AT LAW

LOUIS M. FREEMAN                                                        75 MAIDEN LANE
THOMAS H. NOOTER*                                                          SUITE 503
LEE A. GINSBERG                                                      NEW YORK, N.Y. 10038

                                                                         (212) 608-0808
*NY AND CALIF. BARS                                                 TELECOPIER (212) 962-9696


                                   February 25, 2020

Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
Thurgood Marshal Courthouse                                       February 27, 2020
40 Foley Square
New York, NY 10007                                                  Letter Motion
                                       Consent One-Time Bail Modification Request


RE:       United States v. Omar Jaata, 18 Cr. 162 (PGG)

Your Honor:

       I am writing to request permission for my client to be able to travel outside
of the United States to his home country, The Gambia, for about one week, from
March 6, 2020, returning to New York on March 14, 2020 (dates are approximate
as he has not purchased a ticket yet). The reason is 1) he wants to be able to attend
the memorial service for his grandmother who died recently, which is to be held
on March 8, 2020, 2) to see his wife, whom he has not seen since his arrest, and 3)
to see his mother, who lives in The Gambia and has recently had her food
amputated due to diabetes. He will be in is Tujereng Village, Kombo South,
Western Region, The Gambia, which is about 45 minutes from the capitol.

     Mr. Jaata is a citizen of the United States so there is no immigration
complication as far as his returning to the United States.

      I have conferred with AUSA Jason Richman and he has no objection to this
request. I have also conferred with his Pre-Trial Services Officer, Francesca
Tessier-Miller, and she also has no objection to this request.

                                          -1-
        Case 1:18-cr-00162-PGG Document 57 Filed 02/25/20 Page 2 of 2




       As part of this request I ask that the Court permit Pre-Trial Services to
release Mr. Jaata’s passport to him so that he can make the travel arrangements
and make the trip, on condition that he return it to Pre-Trial Services on the next
business day after he returns to the United States.

      Thank you very much for Your Honor’s consideration of this request.


                                               Sincerely,

                                               /s/ Thomas H. Nooter
                                               Attorney for Defendant

cc:   AUSA Jason Richman, by ECF
      U.S. Pre-Trial Services Officer Francesca Tessier-Miller
      Karloff C. Commissiong, Esq. (Co-counsel)




                                         -2-
